Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, Soundarrajan et al. (US 2005/0244811), teaches a biosensor (referred to as matrix nanobiosensor, see [0026]) for analyzing a sample for pollutant agents in water (pesticide, chemical agent detection in water/liquid samples, see Table 2, [0026]); the biosensor comprising:
a substrate (referred to as the nanobiosensor substrate, see [0030])
an electrode (referred to as nine individual working electrodes 201 with carbon nanotubes pasted onto them, see [0030], Fig. 2); and
at least one enzyme immobilized on the electrode (referred to as enzyme immobilization carried onto carbon nanotube paste electrodes, see [0035], [0036], Fig. 2).
Further, Soundarrajan et al. teaches a method for detecting presence of a pollutant agent (pollutants are referred to as pesticide, chemical agent detection in water/liquid samples, see Table 2, [0026]), the method comprising:
providing a biosensor including a substrate (nanobiosensor substrate), a working electrode disposed on the substrate (working electrodes 201, are on substrate, see [0030]), and a region including at least one enzyme disposed on the working electrode (enzyme immobilization carried onto carbon nanotube paste electrodes, see [0035], [0036], Fig. 2);
exposing the biosensor to an aqueous sample (the nanobiosensor can be used to detect both gases and liquid analytes, see [0026]);
monitoring electrical activity at the working electrode (referred to as electrometer circuit 301 which measures the voltage difference between the reference 203 and working 201 electrodes, see [0041]).
However, Soundarrajan et al. fails to explicitly teach or fairly suggest that the biosensor for analyzing a sample for pollutant agents in water comprises a substrate that includes 4-acetoxyphenol (as is claimed in claims 1 and 9). Further, Soundarrajan et al. also fails to explicitly teach or fairly suggest that the method for detecting presence of a pollutant agents comprises providing a biosensor including a substrate having 4-acetoxyphenol (as is claimed in claim 15). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA N MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 5712705758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 4146                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797